HENRIOD, Chief Justice:
Appeal from a denial of a petition for writ of habeas corpus. Affirmed.
The plaintiff has been here twice before on different grounds. Both cases were held to be without merit.1a
He now seeks review of a complaint less meritorious than the other two: That he was not furnished counsel in a 1949 Idaho conviction for grand larceny, where he pleaded guilty, and that therefore, that conviction could not be used in connection with his conviction in Utah in 1961 of burglary and being an habitual criminal, the sentences of which were to run consecutively. The Idaho record belies his assertions.
He wants out now because the Board of Pardons commuted the habitual conviction to run concurrently with the burglary sentence, which latter sentence has not expired.
We believe and hold that plaintiff failed to sustain the onus of showing any facts justifying the issuance of this extraordinary writ.
McDonough, crockett, wade and CALLISTER, JJ., concur.

. Clark v. Turner, 14 Utah 2d 235, 381 P.2d 724 (1963); Clark v. Turner, 15 Utah 2d 83, 387 P.2d 557 (1963).